 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9   MARTIN STARACE, individually and on behalf )          Case No. 1:18-cv-01596-DAD-SKO
     of all others similarly situated,          )
10                                              )          ORDER DIRECTING THE CLERK
                             Plaintiff,         )          OF COURT TO CLOSE THE CASE
11                                              )
     v.                                         )          (Doc. 28)
12                                              )
     LEXINGTON LAW FIRM, and DOES 1 through )
13   10,                                        )
                                                )
14                           Defendant.         )
                                                )
15

16            On January 16, 2020, the parties filed a joint stipulation dismissing Plaintiff Martin Starace’s

17   individual claims with prejudice, and the putative class claims without prejudice. (Doc. 28.)

18            In light of the parties’ stipulation, Plaintiff’s individual claims have been dismissed with

19   prejudice, the putative class claims have been dismissed without prejudice, and this action has been

20   terminated. See Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

21   1997). Accordingly, the Clerk of Court is directed to close this case.

22
     IT IS SO ORDERED.
23

24   Dated:     January 21, 2020                                   /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28

29

30
